DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/23/2021 has been entered. Claims 1-2,6-8 and 10 have been amended. Claims 3-5,9 and 11-13 has been canceled in this response. No new Claim has been added in this response. Claims 1-2,6-8 and 10 are still pending in this application, with claims 1,2,8 and 10 being independent.

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, line 3, “a predetermined variation” should read “a predetermined variation of the RSSI threshold”
Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1,2,8 and 10 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,6,8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al. (US 2004/0152422 A1, hereinafter referred to as “Hoglund”) in view of Huang et al. (US 2014/0323087 A1, hereinafter referred to as “Huang”) and further in view of Wong et al. (US 7369510 B1, hereinafter referred to as “Wong”).



Regarding claims 1,2,8 and 10, Hoglund discloses a base station device (Hoglund Fig.1 Ref:3 The network device (i.e. base station)) wirelessly connectible to a plurality of terminal devices in a wireless communication environment (Hoglund Fig.1 Ref:4 The user equipment (i.e. terminal device). The multiple mobile devices are in the network), comprising: a received power determination part (Hoglund Fig.4 Ref:8 Para[0096] The unit 8 (i.e. power determination part));
Hoglund does not explicitly disclose determine received power of a connection request signal from a terminal device among the plurality of terminal devices; a threshold determination part configured to determine a received signal strength indicator (RSSI) threshold regarding representing an RSSI of the terminal device as to whether to permit a wireless connection with the terminal device and wherein the wireless connection is not permitted to the terminal device when the received power is lower than the RSSI threshold.


However, Huang from the same field of invention discloses determine received power of a connection request signal from a terminal device among the plurality of terminal devices (Huang Fig.6,7 Para[0083] The AP measures the RSSI (i.e. received power) for the user terminal when association (i.e. connection) request is received); a threshold determination part (Huang Fig.8 Para[0088] The AP determines RSSI-admit threshold) configured to determine a determine a received signal strength indicator (RSSI) threshold (Huang Fig.8 Para[0088] The RSSI-admit threshold) regarding representing an RSSI of the terminal device as to whether to permit a wireless connection with the terminal device (Huang Fig.6,7 Para[0083] The AP compares the measured RSSI of the user to the RSSI-admit threshold for admission control purpose); and wherein the wireless connection is not permitted to the terminal device when the received power is lower than the RSSI threshold (Huang Fig.6,7 Para[0083] The AP silently rejects the user terminal when the measure RSSI is less than the threshold).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Hoglund to have the feature of “determine received power of a connection request signal from a terminal device among the plurality of terminal devices; a threshold determination part configured to determine a received signal strength indicator (RSSI) threshold regarding representing an RSSI of the terminal device as to whether to permit a wireless connection with the terminal device and wherein the wireless connection is not permitted to the terminal device when the received power is lower than the RSSI threshold” as taught by Huang. The suggestion/motivation would have been for controlling network access selection between access networks  (Huang Para[0002]).
Hoglund in view of Huang does not disclose wherein the threshold determination part is configured to determine the RSSI threshold according to a measured value of a communication quality indicator either a user throughput to be increased by increasing the RSSI threshold or a terminal connection count representing a number of terminal devices actually connected to the base station device to be decreased by increasing the RSSI threshold via (i) or (ii), (i) the threshold determination part determines the RSSI 
However, Wong from the same field of invention discloses wherein the threshold determination part is configured to determine the RSSI threshold according to a measured value of a communication quality indicator either a user throughput (Wong Fig.2B Col:8 Lines:39-67 The RSSI threshold is adjusted up or down based on PER (i.e. measured value of CQI) of the TxRate (i.e. user throughput). The RSSI is adjusted to increase TxRate) to be increased by increasing the RSSI threshold (Wong Fig.2B Col:8 Lines:39-67 The RSSI threshold is adjusted up or down) or a terminal connection count representing a number of terminal devices actually connected to the base station device to be decreased by increasing the RSSI threshold (Not given patentable weight due to non-selective option in the claim) via (i) or (ii), (i) the threshold determination part determines the RSSI threshold at which the measured value of the user throughput becomes higher than its target (Wong Fig.2B Col:7 Lines:55-67 The transmission rate (i.e. user throughput) is capped at the max data rate (i.e. target value) by adjusting RSSI threshold), (ii) the threshold determination part determines the RSSI threshold at which the measured value of the terminal connection count becomes lower than its target value (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hoglund and Huang to have the feature of “wherein the threshold determination part is configured to determine the RSSI threshold according to a measured value of a communication quality indicator either a user throughput to be increased by increasing the RSSI threshold or a terminal connection count representing a number of terminal devices actually connected to the base station device to be decreased by increasing the RSSI threshold via (i) or (ii), (i) the threshold determination part determines the RSSI threshold at which the measured value of the user throughput becomes higher than its target value, (ii) the threshold Wong. The suggestion/motivation would have been for automatically optimizing the wireless channel  (Wong Col:3 Lines:15-16).

	Regarding claim 6, Hoglund in view of Huang and Wong discloses the method and the base station device as explained above for Claim 2. Hoglund further discloses wherein the threshold determination part determines an initial value as a minimum measured value of the RSSI in a predetermined period of time so as to increase the RSSI threshold from the initial value (Hoglund Para[0020-21,0103] The default threshold value (i.e. minimum threshold) is set for default conditions which are ordinary conditions (i.e. environment)).






Claim 7 is rejected under 35 U.S.C. 103 as being
unpatentable over Hoglund in view of Huang, Wong and further in view of Zhu et al. (US 2008/0008133 A1,  hereinafter “Zhu”).

Regarding claim 7, Hoglund in view of Huang and Wong discloses the method and the base station device as explained above for Claim 2. Hoglund in view of Huang and Wong does not disclose wherein the threshold determination part is configured to detect a predetermined variation in which the measured value of the communication quality indicator reaches its target value, thus setting: (i) the RSSI threshold when the user throughput exceeds its target value, or (ii) the RSSI threshold when the terminal connection count becomes lower than its target value.
However, Zhu from the same field of invention discloses wherein the threshold determination part (Zhu Fig.1 Ref:112 The dynamic adjustment module) is configured to detect a predetermined variation in which the measured value of the communication quality indicator reaches its target value, thus setting: (i) the RSSI threshold when the user  (Zhu Para[0032] The CCA adaptation window (i.e. variation) is updated at the initialization of the node. The CCA threshold is maintained between CCAmin and CCAmax (i.e. range). The PER of the link (i.e. quality indicator) is observed and used to keep the PER below Pmax (i.t. target value) by adjusting CCA threshold, See Para[0043-44,0046]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hoglund, Huang and Wong to have the feature of “wherein the threshold determination part is configured to detect a predetermined variation in which the measured value of the communication quality indicator reaches its target value, thus setting: (i) the RSSI threshold when the user throughput exceeds its target value, or (ii) the RSSI threshold when the terminal connection count becomes lower than its target value” as taught by Zhu. The suggestion/motivation would have been for efficiently avoiding interference and maintain packet error rate (Zhu Para[0030]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2007/0265017 to Ishii (Fig.7 and associated Paragraphs).
2.	U.S. Patent Application Publication No. 2004/0203807 to Bi (Fig.2 and associated Paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415